Citation Nr: 0415434	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-16 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
probable old compression deformity mid thoracic vertebra with 
lumbar strain, evaluated as 20 percent disabling prior to 
February 7, 2003 and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958, from July 1960 to October 1969 and from 
January 1984 to November 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued a 10 percent 
disability evaluation for the disability at issue.  The 
evaluation was increased to a 20 percent rating pursuant to a 
September 2001 hearing's officer decision. 

This case was before the Board in November 2002.  At that 
time the Board issued a Supplemental Decision addressing the 
issue on appeal and denied the veteran's claim.  The 
appellant appealed to United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  The Veterans 
Claims Assistance Act of 2000, infra, had been enacted during 
the pendency of the appeal.  The Board's decision was vacated 
and remanded for reconsideration of the veteran's claims 
taking the new law into more detailed account inter alia.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

Because of the VCAA, the Court vacated the Board's November 
15, 2002 Supplemental decision and remanded the case as well 
as for consideration of assignment of separate disability 
ratings for the thoracic and lumbar spine segments, and to 
secure a more thorough medical examination because the 
examination of May 2001 "provid[ed] an assessment as to the 
degree of disability of the lumbar spine [but] failed to 
provide a separate assessment as to the degree of limitation 
of motion of the regarding the thoracic spine disability", 
Joint Motion at Page 10, and to consider entitlement to 
service connection for arthritis of the spine.  

The Board observes that the veteran was afforded a more 
recent examination in April 2003, but that examination, 
likewise, did not provide separate assessments for the lumbar 
and thoracic spine.  In light of the foregoing, the veteran 
should be afforded another examination to determine whether 
he is entitled to a separate disability rating because his 
service-connected back disability affects two distinct areas 
of the spine for which the schedular criteria provides 
separate disability ratings. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (38 C.F.R. § 3.159(c)(2003)).  

In particular, the RO should ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) and any other relevant legal 
precedent.   

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
severity of his service connected back 
disability.  All indicated tests and 
studies should be conducted.  All 
necessary tests should be conducted.  X-
ray films of the veteran's entire spine 
should be accomplished, to include 
diagnoses of all current pathology of the 
thoracic and lumbar segments of the spine 
found to be present.  

The range of motion of the veteran's 
lumbar and thoracic spine should be 
separately included for all movements.  
The normal range of motion for the lumbar 
and thoracic segments should also be 
provided.  If the range of motion for 
either the lumbar or thoracic spine 
segments cannot be separately recognized, 
the reasons therefor should be reported 
with specificity.  

The examiner(s) attention is directed to 
service medical records which may reveal 
degenerative changes to the lumbar spine 
in November 1991 and are additionally 
requested to opine, without resort to 
speculation, whether any arthritis of the 
thoracic or lumbar spine first manifested 
in service or within a year thereafter or 
is as likely as not related to service or 
a service connected disability.

The examiner(s) should comment on the 
functional limitations, if any, caused by 
the veteran's service connected spine 
disability(s).  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  The 
claims folder must be made available to 
the examiner(s) for review before the 
examination.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the issue on appeal to 
include entitlement to service connection 
for arthritis of the lumbar and/or 
thoracic spine as well as entitlement to 
separate evaluations for the lumbar and 
thoracic spine segments.  In assigning an 
appropriate rating(s), both the old and 
the revised rating criteria should be 
considered as well as the policy against 
"pyramiding" of disability awards 
enumerated by 38 C.F.R. § 4.14.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




